United States Court of Appeals
                      For the First Circuit


No. 09-2270

              BRIAN K. MILWARD AND LINDA J. MILWARD,

                     Plaintiffs, Appellants,

                                v.

         ACUITY SPECIALTY PRODUCTS GROUP, INC., ET AL.,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on March 22, 2011 is amended
as follows:

     On page 18, lines 9-10, "consistent with causality" is changed
to "which although not statistically significant was consistent
with causality".

     On page 19, lines 1-2, "cause the type of chromosomal damage
characteristic of APL" is changed to "cause the general types of
cellular damage that are known to cause APL".

     On page 29, lines 5-9, "in which the few studies that
differentiate between AML and APL do not offer conclusive
statistically significant evidence either way, in part because the
rarity of APL makes it nearly impossible to perform a large enough
study" is changed to "in which there is a lack of statistically
significant epidemiological evidence, and in which the rarity of
APL and difficulties of data collection in the United States make
it very difficult to perform an epidemiological study of the causes
of APL that would yield statistically significant results".

     On page 29, footnote 18, lines 1-2, "is not contested by
defendants, and it" is deleted.